Your Excellency Mr. Volkan Bozkir — President of the 75th Session of the United Nations General Assembly;
Your Excellency Mr. Antonio Guterres — United Nations Secretary-General;
Excellencies Heads of State and Government; Ladies and Gentlemen.
At the outset, I wish to extend my congratulations to Your Excellency, Mr. Volkan Bozkir, on your election to the Office of President of the 75th Session of the United Nations General Assembly. You can count on my support and that of the people and Government of the Republic of Malawi during your tenure.
To the outgoing President of the United Nations General Assembly, Your Excellency Tijjani Muhammad-Bande: Thank you for your hard work and leadership throughout your term of office.
On a sombre note, I convey to you all my nation’s sincere condolences to all of you for loved ones lost to the COVID-19 pandemic, as will as good will to those recovering from the virus.
Mr. President,
As you know, I took office as President of the Republic of Malawi following my election on June 23 of this year, making this my inaugural address to this Assembly, which is a great honour. The process leading to that election, though protracted, was peaceful and a clear justification of Malawi’s reputation as a beacon of democracy, anchored in respect for human rights, governance institutions, and the rule of law. The smooth transition of power between me and my predecessor has fostered a peaceful environment and sustained our billing as the Warm Heart of Africa, which I have since vowed to govern by servant leadership and a philosophy called “Tonse”, meaning “all of us”.
Mr. President, Excellencies,
I address the Assembly at the height of the global fight against the COVID-19 pandemic, which is ravaging health systems across the globe and causing deep economic harm to our nations. Malawi, being a member of both the Least Developed Countries (LDCs) and Landlocked Developing Countries (LLDC) Groups, is among the hardest hit, a situation compounded by a skewed development trajectory.
Our challenges are more exacerbated by geographical and related disadvantages such as lack of territorial access to the sea, isolation and remoteness from world markets, and high transit and transport costs. All these impose constraints on our trade competitiveness and overall socio-economic development and inhibit our full participation in global production networks and supply chains.
In this regard and as Chair of LDCs, Malawi issued a Statement on 25 April, 2020, which highlighted the impact of COVID-19 pandemic in terms of: high risk of debt default; worsening trade competitiveness; supply chain disruptions; and a constrained informal working sector. The Statement further appealed for enhanced international support towards the LDCs.
With regard to the high risk of debt default, we acknowledge the World Bank Group, the International Monetary Fund (IMF), the Organization for Economic Cooperation and Development (OECD) and many key development partners for the debt moratorium granted to the LDCs. Considering the potential length and breadth of this pandemic, we request and are hopeful for debt cancellation ultimately and an extension of the debt moratorium in the meantime. That will enable us as LDCs to recover from this devastating pandemic sustainably.
On trade, we appeal for deliberate measures to ease supply chain disruptions. As you are aware, Malawi and many LDCs have large informal sectors, which play crucial roles in domestic resource mobilization through remittances and small scale economic production.
We, therefore, welcome efforts to reduce transaction costs on remittances and implementation of rescue and turnaround packages for small scale enterprises.
I wish to confirm our commitment to host the postponed Africa Regional Review Meeting of the LDCs planned for 2021. As Chair, I would also like to take this opportunity to invite all LDC Member States, the private sector, civil society organizations, UN Agencies, Friends of the LDCs, and all other stakeholders, to the LDC-V Conference scheduled to take place in January, 2022, in Doha, Qatar. This will be a great opportunity for us to prepare our next 10-Year Plan of Action for LDCs, and we thank the State of Qatar for accepting to host this important event.
Mr. President, Excellencies,
The Sustainable Development Goals (SDGs) agenda remains a pragmatic platform for coordinated international development among Member States, especially now, when we are facing the threat of COVID-19 pandemic and strained international cooperation and multilateralism. However, Malawi is optimistic towards the achievement of the SDGs.
In our case, achieving the SDGs is the best opportunity of addressing socioeconomic challenges in pursuit of the vision of inclusive wealth creation and self- reliance. Accordingly, as we enter the decade of action, which is the last ten years of the implementation of the agenda 2030, my Government continues to work with the United Nations system and other development partners in all priority areas of SDG acceleration. Malawi is focussed on implementing those SDGs with multiplier effects on others in order to maximize scarce resources and stakeholder participation, more so, in a COVID-19 Pandemic situation.
We are proud to have undertaken the first ever Voluntary National Review (VNR) during this year’s High-Level Political Forum in July, 2020. The review noted our remarkable progress towards SDGs implementation albeit the myriad outstanding challenges. We, therefore, appeal for enhanced implementation support from our partners.
Mr. President, Excellencies,
We are conscious of the critical importance of policy domestication in attaining the SDGs. Malawi integrated the SDGs into its national development planning framework, the Malawi Growth and Development Strategy (MGDS III). Realizing the need for enabling effective institutions, Malawi established the National Planning Commission that is charged with domesticating SDGs through national development plans. We are also implementing public sector reforms, which are championed at a high level in the Office of the Vice President of the Republic of Malawi.
In order to break the cycle of food and nutrition insecurity and chronic vulnerability to climate change and disasters, my Administration is implementing the National Resilience Strategy for the period 2018-2030. The strategy bridges development and humanitarian interventions and prioritizes a continuum of more predictable livelihood support packages targeting the most vulnerable households so that our development process leaves no one behind.
Mr. President, Excellencies,
We take note of the UN reform efforts as championed by the Secretary General and reiterate the crucial role of ONE UN in ensuring efficient and effective delivery for the 2030 Agenda for Sustainable Development.
However, we are concerned with the status of the UN Security Council reforms. Malawi, therefore, reiterates the call for urgency in advancing these reforms with full representation of Africa in line with the Ezulwini Consensus of the African Union. For the avoidance of doubt, we call for two Permanent Seats with Veto Power and five Non-Permanent Seats for Africa.
We need a UN that fully meets Africa’s needs in peace processes, which can only be achieved if Africa is involved in making such decisions. In view of the incessant conflicts that are currently tearing down the African continent and retarding its progress, the reforms are long overdue.
Mr. President, Excellencies,
Global challenges and opportunities are reminders that we are all interconnected. The COVID-19 pandemic and climate change, among others, are such colossal challenges that require global unity and solutions. The commemoration of the 75th Anniversary of the UN is it itself an opportunity to celebrate our collective achievements and the Charter on which our unity is founded. We must work together as one global family.
We must collectively do all we can to save lives and ease the economic and social devastation. Crucially, we need to draw the appropriate lessons from the global vulnerabilities and inequalities exposed by the virus and mobilize sustainable investments in education, health systems, social protection and resilience.
However, multilateralism is not only a matter of confronting shared threats; it is also about seizing common opportunities. We must seize this moment and emerge stronger, better, and more inclusive. The virtues of multilateralism must not just be preached; they must be practiced. This calls for the participation of all stakeholders in shaping the future, especially the youth, who are the majority in our nations.
Mr. President, Excellencies,
At this key moment for international cooperation, and during the 75th Anniversary of the United Nations, unity is paramount towards the realisation of our shared vision of a healthy, equitable, peaceful and a more sustainable world.
Malawi values partnerships in achieving common goals. It is for this reason that we accepted the responsibility of chairing the LDC Group up to 2022; and the Southern African Development Community (SADC) from August, 2021. Our membership in the African Union Peace and Security Council up to 2022 is premised on the same calling. Malawi is committed to make its humble contribution in all UN efforts including in the UN Human Rights Council, where we are seeking membership in 2021.
In keeping with the adage, “charity begins at home”, we are committed to continue contributing a battalion of the Malawi Defence Force to the UN Peacekeeping Mission under a SADC Force Intervention Brigade in Eastern Democratic Republic of Congo.
You can count on our humble contribution towards the UN fit for purpose in the 21st Century.
I Thank You for Your Attention,
May God Bless Us All.